SATER, D. J.:
Epitomized Opinion
This was a suit brought, by the United States against Gordin to recover excess profit exacted by defendant, a wool dealer. Under the Act of June 3, 1916 (39 St. 166), there was established a Council of National Defense. One of the Boards created by this organization was the War Industries Board. In 1918 it became apparent to the War and Navy Departments that the supplv of wool would prove greatly inadequate to the needs of the Army and Navy and oür civilian population. The government through the War Industries Board devised a scheme through which the U. S. in effect took over the entire wool product of that year. The price which the government fixed was to the grower based upon the Atlantic Seaboard price as established in July, 1917, less the profit allowed to the dealer, less freightage and shrinkage. On June 1, 1918, the defendant received a permit to operate in the country districts. A subsequent report to the government showed that he made a profit in excess of that prescribed in the regulations and which he had previously agreed to accept. The government sued to recover this excess. To the petition the defendant filed a demurrer. In overruling the demurrer Judge Sater held:
1. The regulations of the War Industries Board as to the price of wool and the profits of wool dealers were valid.
2. Congress, by certain appropriation acts passed in 1919, 1920 an'd 1921, impliedly approved the regulations limiting profits of wool dealers.
3. Where an act originally purports to be done in the name and by the authority of the government, a defect in that authority may bei cured by the subsequent adoption by congressional enactment.
4. The agreement of a dealer in wool licensed by the War Industries Board to operate, subject to its rules for handling the 1918 wool clip, was valid and enforceable, and where such wool dealer exacts a profit in excess of the authorized rate, such excess was recoverable from him in a suit by the United States.
5. The United States was a proper party plaintiff in an action to compel the wool dealer licensed by the War Board to pay over profits exacted by him in excess of the amount authorized by his license.
6. Debates in Congress are not appropriate sources of information from which to discover the meaning of the language of statutes passed by thaf body.